DETAILED ACTION
Claims 1, 2, 8-11 and 13 are pending. Claims 1, 11 and 13 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8-11 and 13 are rejected under 35 U.S.C. 103 as being obvious over Mart et al. [US 2011/0075433 A1; hereinafter “Mart”] in view of Heller et al. [US 2016/0132050 A1; hereinafter “Heller”], Bhide [US 2017/0219234 A1] and Zhou [China Invention Application Publication CN104964186 (machine translation)].
Regarding claim 1, Mart teaches a monitoring system for a fan (fan 202) of a lamp (LED unit bulb) (figure 3 – 0035 and figure 17 - 0070) comprising:
a temperature detecting unit configured to detect a working environment temperature of the fan and output an environment temperature signal (sensor 1702, temperature sensor – 0070);
a micro control unit (controller 1502) configured to receive the environment temperature signal (information and/or data from sensor - 0070);
the micro control unit comprising a storage unit (memory 1604) configured to store information/data (0075).
While Mart teaches the above limitations, Mart does not specifically disclose a life prediction system for the fan.
However, Heller teaches a life prediction system for a fan (figure 1, predictive calculation of remaining service life of an electric motor – 0022, e.g. fan - 0002, figure 9 - 0114), comprising: 
a fan signal detecting module configured to detect at least one working parameter of the fan (fan-dependent constant – 0055, working-point-dependent correction data – 0056, environmental influences – 0057), comprising: 
a current detecting unit configured to detect a working current of the fan and output a working current signal (value characterizes the electrical current - 0125); 
a temperature detecting unit configured to detect a working environment temperature of the fan and output an environment temperature signal (temperature signal, NTC resistor – 0049, 0051); and 
a rotation speed detecting unit configured to detect and output a working rotation speed signal of the fan (rotation speed of motor is sensed - 0053); and 
a micro control unit (microprocessor – 0051) configured to receive the working current signal, the environment temperature signal and the working rotation speed signal of the fan, the micro control unit comprising a storage unit configured to store (measurement results can be stored … as a family of characteristic curves – 0043) a life model of the fan (characteristic curves, mathematical formula – 0043, 0045); 
wherein, the micro control unit is configured to calculate a predicted residual life (service life correction value) of the fan based on the working current signal, the environment temperature signal, the working rotation speed signal and the life model (as a function of temperature, rotation speed, and optionally further values or parameters – 0046),
the micro control unit transmitting the predicted residual life value for delivery to at least one client in conjunction with a fan replacement signal when the predicted residual life is less than or equal to a pre-set life threshold (alarm signal, when shorter than a predetermined service life, when a predetermined condition exists – Heller - 0081) (“Depending on the application, either only one alarm signal can be transferred when the calculated service life is shorter than a predetermined service life, or a service life signal can be outputted upon request, or at regular time intervals, or when a predetermined condition exists, such as expiration of a predetermined partial service life” - Heller 0081). (“…alarm is triggered as a reminder to replace the motor…” – Heller 0075).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s LED unit housing with the functionality circuit board of the predictive calculation of the remaining service life of the fan as taught by Heller. Both are concerned with temperature overheating issues in devices (shorter service life with increasing temperature - Heller – 0003) (negatively affected by operation at a temperature exceeding - Mart – 0039). Heller suggests such benefits of estimating a remaining available service life, appropriate service action can be taken before failure occurs (Heller - 0010). Mart’s fan operation can benefit from Heller’s monitoring system by ensuring the fan is operating normally; thereby preventing overheating of the LED bulb. In a supplemental reference, Lyons further iterates the need and concerns e.g. - failure of a fan in a system can have catastrophic impact on system performance … result in shut down / failing (Lyons et al. [US Patent Application Publication Number 2007/0153443 A1] – 0004).
While Mart in combination with Heller describes the above limitations of LED bulb with a fan and monitoring fan service life. Neither describe aspects of a communication device.
However, Bhide teaches an intelligent LED bulb apparatus (0097) comprising a communication device (communication mechanism 114) (0097, 0098) to transmit (communicate with controllers 506/508 via access points 504 and Internet … connection may also be established wireless network – 0100) (transmit first or second sensor data – 0121) to a micro control unit located remote (remote controller may be a web based monitor/controller 506 or a cloud server 508 - 0100) from the signal detecting module (LED bulb apparatus includes sensors of various types - 0096). (Implement various monitoring, analysis, reporting, and /or control operations – 0116).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart and Heller’s LED bulb housing with the communication mechanism functionality of Bhide’s intelligent LED bulb to be capable of communicating sensor data to a remote server as taught by Bhide because as Bhide suggests, to provide remote management capabilities when monitoring large number of devices; thereby controlling the commissioning and decommissioning of LED bulbs more efficiently when the device is near end of life (Bhide – 0076).
While Mart in combination with Heller and Bhide teach the above limitations, neither describe a temperature detecting unit disposed at at least one of an air inlet or an air outlet of the fan.
However, Zhou teaches an active heat dissipation LED bulb comprising an air inlet and an air outlet with a fan arranged inside the air outlet having a temperature control switch for sensing the temperature (see figure on page 4 and also first paragraph on page 3 of the machine translation document).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s fan and LED assembly to position temperature sensors near the air inlet and outlet of the fan as taught by Zhou because as Zhou suggests, it would allow for “the hot air [to be ] blown out from the air outlet … to improve the internal working environment, increase the service life of the circuit board and the LED wick, and make the circuit board more suitable for long-term high-power work” (Zhou - page 3, first paragraph).

Regarding claim 2, Mart in combination with Heller teaches a server comprising the micro control unit, wherein the server is configured to send the predicted residual life to at least one client (outputted to digital display, transferred to a central display or a central monitoring system – Heller - 0058)) (remote monitoring – Mart - 0075) (communicate with controllers 506/508 via access points 504 and Internet … connection may also be established wireless network – 0100) (transmit first or second sensor data – 0121).

Regarding claim 8, Mart in combination with Heller teaches the communication module is mounted on the cover of the lamp, and the communication module is selected from at least one of a microwave communication module, a Bluetooth communication module, a Wi-Fi communication module, a Mobile communication module, a Universal packet wireless service technology communication module and a ZigBee communication module (transfer … can occur in a wire-based or non-wire-based fashion, IR, or radio connection – Heller - 0082) (remote monitoring – Mart - 0075).

Regarding claim 9, Mart in combination with Heller teaches a repeater configured to receive the predicted residual life from the micro control unit and send the predicted residual life to the client (transfer … can occur in a wire-based or non-wire-based fashion, IR, or radio connection – Heller - 0082).

Regarding claim 10, Mart in combination with Heller teaches a display module mounted on the cover of the lamp and configured to display the predicted residual life calculated by the micro control unit (outputted to digital display, transferred to a central display or a central monitoring system – Heller - 0058).

Regarding claim 11, Mart teaches a monitoring method for a fan (fan 202) of a lamp (LED unit bulb) (figure 3 – 0035 and figure 17 - 0070) comprising:
detecting, by a current detecting unit, a working environment temperature of the fan and output an environment temperature signal (sensor 1702, temperature sensor – 0070);
a micro control unit (controller 1502) configured to receive the environment temperature signal (information and/or data from sensor - 0070);
the micro control unit comprising a storage unit (memory 1604) configured to store information/data (0075).
While Mart teaches the above limitations, Mart does not specifically disclose a method for predicting a life for the fan.
However, Heller teaches a method for predicting a life for a fan (figure 1, predictive calculation of remaining service life of an electric motor – 0022, e.g. fan - 0002, figure 9 - 0114), comprising: 
receiving, from a client device, a life threshold associated with the fan (initial balance is deposited … this is usually done by the manufacturer in order to prevent manipulations of the expected service life value – Heller 0063);
detecting a working current of the fan and outputting a working current signal (fan-dependent constant – 0055, working-point-dependent correction data – 0056, environmental influences – 0057); 
detecting, by a temperature detecting unit, a working environment temperature of the fan and outputting an environment temperature signal (temperature signal, NTC resistor – 0049, 0051); 
detecting and outputting, by a rotation speed detecting unit, a working rotation speed signal of the fan (rotation speed of motor is sensed - 0053); and 
receiving the working current signal (measurement results can be stored … as a family of characteristic curves – 0043), the environment temperature signal and the working rotation speed signal and calculating a predicted residual life (service life correction value) of the fan based (as a function of temperature, rotation speed, and optionally further values or parameters – 0046) on a life model of the fan (characteristic curves, mathematical formula – 0043, 0045);
and transmitting the predicted residual life and a fan replacement signal to a client device if the predicted residual life is less than or equal to the life threshold (“Depending on the application, either only one alarm signal can be transferred when the calculated service life is shorter than a predetermined service life, or a service life signal can be outputted upon request, or at regular time intervals, or when a predetermined condition exists, such as expiration of a predetermined partial service life” - Heller 0081). (“…alarm is triggered as a reminder to replace the motor…” – Heller 0075).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s LED unit housing with the functionality circuit board of the predictive calculation of the remaining service life of the fan as taught by Heller. Both are concerned with temperature overheating issues in devices (shorter service life with increasing temperature - Heller – 0003) (negatively affected by operation at a temperature exceeding - Mart – 0039). Heller suggests such benefits of estimating a remaining available service life, appropriate service action can be taken before failure occurs (Heller - 0010). Mart’s fan operation can benefit from Heller’s monitoring system by ensuring the fan is operating normally; thereby preventing overheating of the LED bulb. In a supplemental reference, Lyons further iterates the need and concerns e.g. - failure of a fan in a system can have catastrophic impact on system performance … result in shut down / failing (Lyons et al. [US Patent Application Publication Number 2007/0153443 A1] – 0004).
While Mart in combination with Heller describes the above limitations of LED bulb with a fan and monitoring fan service life. Neither describe aspects of a communication device.
However, Bhide teaches an intelligent LED bulb apparatus (0097) comprising a communication device (communication mechanism 114) (0097, 0098) to transmit (communicate with controllers 506/508 via access points 504 and Internet … connection may also be established wireless network – 0100) (transmit first or second sensor data – 0121) to a micro control unit located remote (remote controller may be a web based monitor/controller 506 or a cloud server 508 - 0100) from the signal detecting module (LED bulb apparatus includes sensors of various types - 0096). (Implement various monitoring, analysis, reporting, and /or control operations – 0116).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart and Heller’s LED bulb housing with the communication mechanism functionality of Bhide’s intelligent LED bulb to be capable of communicating sensor data to a remote server as taught by Bhide because as Bhide suggests, to provide remote management capabilities when monitoring large number of devices; thereby controlling the commissioning and decommissioning of LED bulbs more efficiently when the device is near end of life (Bhide – 0076).
While Mart in combination with Heller and Bhide teach the above limitations, neither describe a temperature detecting unit disposed at at least one of an air inlet or an air outlet of the fan.
However, Zhou teaches an active heat dissipation LED bulb comprising an air inlet and an air outlet with a fan arranged inside the air outlet having a temperature control switch for sensing the temperature (see figure on page 4 and also first paragraph on page 3 of the machine translation document).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s fan and LED assembly to position temperature sensors near the air inlet and outlet of the fan as taught by Zhou because as Zhou suggests, it would allow for “the hot air [to be ] blown out from the air outlet … to improve the internal working environment, increase the service life of the circuit board and the LED wick, and make the circuit board more suitable for long-term high-power work” (Zhou - page 3, first paragraph).

Regarding claim 13, Mart teaches a lamp including a fan (fan 202), the lamp (LED unit bulb) (figure 3 – 0035 and figure 17 - 0070) comprising 
a temperature detecting unit configured to detect a working environment temperature of the fan and output an environment temperature signal (sensor 1702, temperature sensor – 0070);
a micro control unit (controller 1502) configured to receive the environment temperature signal (information and/or data from sensor - 0070);
the micro control unit comprising a storage unit (memory 1604) configured to store information/data (0075).
While Mart teaches the above limitations, Mart does not specifically disclose a life prediction system for the fan.
However, Heller teaches a life prediction system for a fan (figure 1, predictive calculation of remaining service life of an electric motor – 0022, e.g. fan - 0002, figure 9 - 0114), comprising: 
a fan signal detecting module configured to detect at least one working parameter of the fan (fan-dependent constant – 0055, working-point-dependent correction data – 0056, environmental influences – 0057), comprising: 
a current detecting unit configured to detect a working current of the fan and output a working current signal (value characterizes the electrical current - 0125); 
a temperature detecting unit configured to detect a working environment temperature of the fan and output an environment temperature signal (temperature signal, NTC resistor – 0049, 0051); and 
a rotation speed detecting unit configured to detect and output a working rotation speed signal of the fan (rotation speed of motor is sensed - 0053); and 
wherein the working current signal, the environment temperature signal and the working rotation speed signal of the fan are to be received at a micro control unit (microprocessor – 0051) comprising a storage unit configured to store (measurement results can be stored … as a family of characteristic curves – 0043) a life model of the fan (characteristic curves, mathematical formula – 0043, 0045), 
the micro control unit being configured to calculate a predicted residual life (service life correction value) of the fan based on the working current signal, the environment temperature signal, the working rotation speed signal and the life model (as a function of temperature, rotation speed, and optionally further values or parameters – 0046),
the micro control unit transmitting the predicted residual life value for delivery to at least one client in conjunction with a fan replacement signal when the predicted residual life is less than or equal to a pre-set life threshold (“Depending on the application, either only one alarm signal can be transferred when the calculated service life is shorter than a predetermined service life, or a service life signal can be outputted upon request, or at regular time intervals, or when a predetermined condition exists, such as expiration of a predetermined partial service life” - Heller 0081). (“…alarm is triggered as a reminder to replace the motor…” – Heller 0075).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s LED unit housing with the functionality circuit board of the predictive calculation of the remaining service life of the fan as taught by Heller. Both are concerned with temperature overheating issues in devices (shorter service life with increasing temperature - Heller – 0003) (negatively affected by operation at a temperature exceeding - Mart – 0039). Heller suggests such benefits of estimating a remaining available service life, appropriate service action can be taken before failure occurs (Heller - 0010). Mart’s fan operation can benefit from Heller’s monitoring system by ensuring the fan is operating normally; thereby preventing overheating of the LED bulb. In a supplemental reference, Lyons further iterates the need and concerns e.g. - failure of a fan in a system can have catastrophic impact on system performance … result in shut down / failing (Lyons et al. [US Patent Application Publication Number 2007/0153443 A1] – 0004).
While Mart in combination with Heller describes the above limitations of LED bulb with a fan and monitoring fan service life. Neither describe aspects of a communication device.
However, Bhide teaches an intelligent LED bulb apparatus (0097) comprising a communication device (communication mechanism 114) (0097, 0098) to transmit (communicate with controllers 506/508 via access points 504 and Internet … connection may also be established wireless network – 0100) (transmit first or second sensor data – 0121) to a micro control unit located remote (remote controller may be a web based monitor/controller 506 or a cloud server 508 - 0100) from the signal detecting module (LED bulb apparatus includes sensors of various types - 0096). (Implement various monitoring, analysis, reporting, and /or control operations – 0116).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart and Heller’s LED bulb housing with the communication mechanism functionality of Bhide’s intelligent LED bulb to be capable of communicating sensor data to a remote server as taught by Bhide because as Bhide suggests, to provide remote management capabilities when monitoring large number of devices; thereby controlling the commissioning and decommissioning of LED bulbs more efficiently when the device is near end of life (Bhide – 0076).
While Mart in combination with Heller and Bhide teach the above limitations, neither describe a temperature detecting unit disposed at at least one of an air inlet or an air outlet of the fan.
However, Zhou teaches an active heat dissipation LED bulb comprising an air inlet and an air outlet with a fan arranged inside the air outlet having a temperature control switch for sensing the temperature (see figure on page 4 and also first paragraph on page 3 of the machine translation document).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mart’s fan and LED assembly to position temperature sensors near the air inlet and outlet of the fan as taught by Zhou because as Zhou suggests, it would allow for “the hot air [to be ] blown out from the air outlet … to improve the internal working environment, increase the service life of the circuit board and the LED wick, and make the circuit board more suitable for long-term high-power work” (Zhou - page 3, first paragraph).

Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 13 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BAE (US Patent Number 2011/0042056 A1) discloses a cooling system for modular light emitting diode lighting fitting;
WANG (US Patent Number 2011/0248614 A1) discloses an LED bulb with inside heat sink and air vents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857